In an action to recover damages for personal injuries, the defendant Bowne-Morton Stores, Inc., appeals from an order of the Supreme Court, Nassau County, entered July 29, 1959, setting aside the verdict in favor of said defendant and granting a new trial. During the trial the action was discontinued as against another defendant, Brookhatten Trucking Co. Plaintiff, a food and drug inspector employed by the United States Government, while engaged in inspecting merchandise in the four-story warehouse building of the defendant-appellant, was injured when he fell through an open hatchway to the yard below. This hatchway is in the second floor (the first floor above the ground floor). According to plaintiff’s proof there was no safety bar across the hatchway to protect him from falling through the hatchway opening. Defendant-appellant’s proof indicated that the safety bar was in place and that plaintiff fell for reasons not related to the presence or absence of the safety bar. The jury rendered a verdict for said defendant. The trial court set aside the verdict and granted a new trial because of. errors in its charge to the jury and because of the unfair, prejudicial conduct of said defendant’s counsel *950during- the trial. Order affirmed, with costs. No opinion. Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur. [20 Misc 2d 780.]